In an action, inter alia, to recover damages for wrongful eviction and abuse of process, (1) the plaintiffs appeal from so much of an Order of the Supreme Court, Kings County (Shaw, J.), dated June 23, 1986, as denied their cross motion for partial summary judgment on the issue of the defendants’ liability for wrongful eviction, and (2) the defendants cross-appeal from so much of the same order as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof denying the defendants’ motion for summary judgment, and substituting therefor a provision granting the defendants’ motion to the extent that the plaintiffs’ demand to be restored to possession of the subject premises is dismissed, and the motion is otherwise denied; as so modified, the order is affirmed, without costs or disbursements.
With respect to the issue of whether the plaintiffs were wrongfully evicted from the subject premises by the defendants and whether they are entitled to recover damages as a result thereof, triable issues of fact exist concerning the circumstances surrounding the plaintiffs’ eviction, which preclude an award of complete summary relief to either party.
However, the plaintiffs are precluded from litigating the *571issue of their entitlement of possession of the premises by virtue of the doctrine of laches. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.